Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendments to the specification are being entered.
IDS
The IDS filed 8/11/2020 and 8/10/2020 fail to comply with 37 CFR 1.98(b)(1) which requires that each U.S. patent application publication be identified by applicant, patent application publication number and publication date. Patent application publication #1 in the IDS filed 8/11/2020 and 8/10/2020 does not identify correctly identify the applicant or patent application publication number. The rest of the IDS statements have been considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the follow reference characters not mentioned in the description: 148 and 512.
The drawings fail to comply with 37 CFR 1.84(p)(5) which requires that reference characters mentioned in the description must appear in the drawings. Reference characters 420-426 and 430-436 in paragraph 40 do not appear in the drawings.
The drawings fail to comply with 37 CFR 1.84(q) which requires that in the absence of lead lines, reference characters must be underlined. Fig. 2 includes reference characters that are not underlined.

The drawings are objected to as Figs. 5A-5B fail to comply with 37 CFR 1.84(p)(3), which requires that numbers, letters and reference characters must not be placed upon hatched or shaded surfaces. These figures have letters on shaded surfaces.
The drawings fail to comply with 37 CFR 1.84(p)(3), which requires that numbers, letters and reference characters must measure at least .32 cm (1/8 inch) in height. Applicant's figures (e.g. Fig. 6) have letters less than the required height.
All the figures fail to comply with 37 CFR 1.84(l), which requires that every line must be durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined. The lines in the figures are not uniformly thick and well-defined.
Corrected drawings are required in this Notice of Allowability (PTOL-37). The new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jyoti Mehta whose telephone number is (571)270-3995.  The examiner can normally be reached on Monday-Friday 8 am-4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JYOTI MEHTA/
Primary Examiner, Art Unit 2182